On Motion for Rehearing.
Appellant moves for rehearing in this cause, assigning fifty-three alleged errors in the opinion of Associate Justice LATTIMORE, rendered July 13, 1935, affirming the judgment of the trial court. We have carefully examined this opinion and authorities cited, as well as the entire record in the case, and find ourselves in entire agreement with the former justice in his conclusions. Appellant also requests a number of additional findings, but we regard same as either not supported by the record or as unnecessary to the proper disposition of the case.
We think a fair interpretation of the opinion is to the effect that appellant by his own conduct estopped himself from claiming any benefits which might arise under the statute of frauds, if in fact the contract was one within the statute.
As we view the case, when Robertson agreed to the terms of the letter from the mortgagees, Dr. Edgar, Persons, and Persons (which the jury found that he did), he was thereafter estopped from claiming *Page 475 
any benefits arising from the statute of frauds, R. C. L. vol. 25, § 343 et seq. and authorities there cited, since Melton, relying upon such agreement, ceased efforts to make any other trade and finally lost his equity in the land. We therefore overrule appellant's motion for a rehearing in this case.